DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
An amendment filed on 19 October 2022 is acknowledged. Claims 15 and 17-19 are amended. Claims 1-3, 5-15, and 17-19 are pending and are presented for examination on the merits.
In response to the amendment filed on 19 October 2022, the rejections under 35 USC 112, first paragraph are partially withdrawn and modified; the rejections under 35 USC 112, second paragraph are partially withdrawn and supplemented; and the rejections over the prior art are maintained with modification. 

Claim Interpretation
Claim 1 recites "a computer configured to control said apparatus to process assay samples by a continuous interleaved process comprising: …" Claim 15 recites an analogous limitation. This control configuration of the computer is interpreted as computer control configuration such as programming.
Claim 1 recites "a computer configured to control said apparatus to process assay samples by a continuous interleaved process comprising: … (ii) incubating said sample in said individual well during an incubation phase comprising time slice m." While the specification teaches that incubation can include sonification or shaking, the apparatus of claim 1 does not comprise structure to perform either sonification or shaking. Given that the broadest reasonable interpretation of "incubation" does not require stirring, the claimed incubating that the computer is configured to control the apparatus to perform is interpreted as not including sonification or shaking.
Claim 2 recites "wherein the computer is further configured to display a sample-focused graphical user interface which enables a user to enter sample information to a sample queue."
Sufficient written description support for this limitation is found in Figs. 19a, 19b, and 20. The recited display configuration of the computer is interpreted as referring to the monitor. A conventional computer monitor is configured such that it is capable of displaying a sample-focused graphical user interface which enables a user to enter sample information to a sample queue. Claim 2 does not recite control configuration, such as computer programming, to control a computer display to display the graphical user interface.
It is noted that the manner of operating a disclosed device does not further limit an apparatus claim nor differentiate apparatus claims from prior art. If the apparatus of the prior art is capable of performing the recited steps or intended use, then the apparatus meets the recited limitations. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).
Addition discussion of claim interpretation is found in the rejections that follow.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-15, and 17-19 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

(A)
Concerning claim interpretation:
Non-original independent claim 1 recites the following limitation:
(d) a computer configured to control said apparatus to process assay samples by a continuous interleaved process comprising: 
(i) adding sample to an individual well of the multi-well plate during a sample addition phase comprising time slice n; 
(ii) incubating said sample in said individual well during an incubation phase comprising time slice m; 
(iii) adding reagent to said individual well during a reagent addition phase comprising time slice p.

The use of the term "phase" in the above limitation is consistent with both the ordinary and customary usage of the term and with the use of the term in the original disclosure. Namely, a "phase" is a period (of time) in a series of events. Claim 1 recites that said apparatus is controlled to perform activity or steps (adding sample, adding reagent) during a phase comprising a time slice. This is consistent with the original disclosure, which distinguishes between an assay phase and a corresponding probe activity (or step) performed during the time slice (upper right key of Fig. 18; [0161]-[0165] of published specification).
Non-original independent claim 1 further recites the indefinite limitation "wherein the computer is further configured to adjust one or more of the sample addition phase, the incubation phase and the reagent addition phase in accordance with received user input." 
As noted below in the rejection under 35 USC 112, second paragraph, the meaning of this limitation is unclear. Configuration of a computer to adjust something suggests automatic configuration, while the limitation "in accordance with received user input" suggests manually performing the recited function. A spectrum of narrow-to-broad interpretations of this limitation are possible, depending upon how much structural configuration of the computer is required versus how much of the recited intended use is performed by received user input. At the narrow extreme of the possible continuum of interpretations, the limitation may be narrowly interpreted as (i) the computer is pre-programmed to automatically adjust the phases. At the broad extreme of the possible continuum of interpretations, the limitation may be broadly interpreted as (ii) the computer is capable of being programmed, via user input, to adjust the phases.
For purposes of this rejection under 35 U.S.C. 112 (pre-AIA ), first paragraph, the claim is narrowly interpreted as (i) the computer is programmed to automatically adjust the phases via configuration such as computer programming.

Concerning written description support:
The original disclosure does not provide sufficient written description support for programming (e.g., an algorithm) to automatically adjust the sample addition phase, the incubation phase or the reagent addition phase. The specification teaches the following ([0167] of published application; bolding added):
As shown in FIG. 18, one approach to measuring multiple samples is a serial sample process that involves completing sample analysis for one sample before beginning analysis on the next sample, a process that provides a low sample-throughput. To increase throughput, it is possible to begin processing for a sample during an incubation period for a previous sample, thus taking advantage of the fact that the pipettor is not needed for the previous sample during this time. One embodiment of such an approach is a continuous interleaved process includes dedicating alternating time slices to the different phases during which action is taken on individual wells (e.g., time slices n- and p, described above in phases (a) and(c)). During a dedicated sample addition time slice, the instrument will add sample to a well if a sample is available (and if no sample is available, the pipettor will sit idle for that time slice). Following the sample addition time slice, a reagent addition time slice will take place during which a well that has reached the end of an incubation phase will be processed (if no samples are incubating or if no samples have reached the end of their incubation phases, the pipettor will sit idle for that time slice). This alternating process of sample and reagent addition slices will then continue. A software scheduler tracks the status of all the assays running on a single plate by the apparatus at any given time. The scheduling approach described above ensures that all wells are processed using substantially the same assay protocol and timing while following a fairly simple scheduling algorithm. Alternatively, the software scheduler may be programmed to adjust one or more of the steps in the protocol, as determined by the user. During the interleaving process, shaking time for incubating samples is maximized such that the apparatus shakes the plate continuously unless the pipetting probe is accessing a well or an ECL signal is measured.

The passage bolded above is the only portion of the original disclosure that concerns adjusting steps (or phases).
Firstly, the above specification phrase "to adjust one or more of the steps in the protocol" is not generic to the claimed limitation of "to adjust one or more of the sample addition phase, the incubation phase and the reagent addition phase." The original disclosure uses the term "step" to refer to performable activity, such as removing seals, pipetting sample and/or reagent, applying electrical energy to electrodes, translating said plate carriage, and detecting luminescence ([0044] of published application). The original disclosure distinguishes between an assay phase and a corresponding probe activity performed during the time slice (upper right key of Fig. 18; [0161]-[0165] of published specification).
Secondly, the disclosed programming of the software schedule to "adjust one or more of the steps in the protocol, as determined by the user" is not disclosed with sufficient detail to establish possession of the claimed invention, as discussed further below.
Thirdly, even assuming for the sake of argument that the original disclosure provides sufficient written description support for computer configuration to adjust one or more [steps] in accordance with user input, the original disclosure does not provide sufficient written description support for computer configuration to adjust one or more of the sample addition [step], the incubation [step]and the reagent addition [step] in accordance with user input. "An adequate description of a genus may not support claims to a subgenus or species within the genus." See MPEP 2163, I(B).
Regarding computer-implemented functional claim limitations, MPEP 2161.01, I sets forth the following guidance (bolding added):
Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.
The level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology. Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172; Capon v. Eshhar, 418 F.3d 1349, 1357-58, 76 USPQ2d 1078, 1083-84 (Fed. Cir. 2005). Computer-implemented inventions are often disclosed and claimed in terms of their functionality. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 682. 114 USPQ2d 1349, 1356 (citing Ariad Pharm., Inc. V. Eli Lilly & Co, 598 F.3d 1336, 1351, 94 USPQ2d 1161, 1172 (Fed. Cir. 2010) in the context of determining possession of a claimed means of accessing disparate databases).
When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function limitation in a claim under 35 U.S.C. 112(f)  or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b)  [or the second paragraph of pre-AIA  35 U.S.C. 112 ]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112  must be made in addition to the written description rejection. See also MPEP § 2181, subsection II.B.2(a).

The original disclosure does not describe with sufficient detail an algorithm or any steps/procedures taken to adjust the sample addition phase, to adjust the incubation phase, or to adjust the reagent addition phase such that one of ordinary skill in the art would understand how the inventor intended the function to be performed. No example of an adjustment to the sample addition phase is provided. No example of an adjustment to the incubation phase is provided. No example of an adjustment to the reagent addition phase is provided. Given that there is no disclosure of what exactly is being adjusted in each phase, sufficient detail to perform the claimed adjusting is lacking such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.
Therefore, the Applicants did not show possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention, by description of an actual reduction to practice, or by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.

(B) 
Concerning claim interpretation:
Non-original independent claim 15 recites the following indefinite limitation:

(d) a computer configured to control said apparatus to process a first assay sample in a first well of the multi-well plate and a second assay sample in a second well of the multi-well plate by a continuous interleaved process comprising dedicated sample addition, incubation, and reagent addition phases performed on each of the first well and the second well such that the performance of the sample addition phases on the second well is initiated after the sample addition phase is completed on the first well and before the incubation phase is completed on the first well.
As noted below in the rejections under 35 USC 112(b), the meaning of sample addition phase(s), incubation phase(s), and reagent addition phase(s) that can be performed on wells is unclear. The ordinary and customary usage of the word "phase" in the relevant context is a period (of time) in a series of events. The original disclosure distinguishes between an assay phase and a corresponding probe activity (or step) performed during the phase (upper right key of Fig. 18; [0161]-[0165] of published specification). While activities such as a step of adding sample and a step of adding reagent can be performed on a well, a period of time is not something that is "performed." It is unclear whether step(s) of sample addition, step(s) of incubation, and step(s) of reagent addition are required by the claimed limitation of "a continuous interleaved process comprising dedicated sample addition, incubation, and reagent addition phases performed on each of the first well and the second well." 
Non-original dependent claim 18 recites the limitation "wherein the computer is further configured… to repeat the sample addition phase, incubation phase, and the reagent addition phase of the first well if…" As set forth above regarding claim 15, it is unclear whether the claimed "sample addition phase" requires a step of sample addition, whether the claimed "incubation phase" requires a step of incubation, and whether the claimed "reagent addition phase" requires a step of reagent addition. If so, then it is unclear what is meant by a computer repeating physical processes such as sample/reagent addition.
Non-original independent claim 15 further recites the indefinite limitation "wherein the computer is configured to adjust one or more of the dedicated sample addition phase, the dedicated incubation phase and the dedicated reagent addition phase in accordance with received user input." 
As noted below in the rejection under 35 USC 112, second paragraph, the meaning of this limitation is unclear. Configuration of a computer to adjust something suggests automatic configuration, while the limitation "in accordance with received user input" suggests manually performing the recited function. A spectrum of narrow-to-broad interpretations of this limitation are possible, depending upon how much structural configuration of the computer is required versus how much of the recited intended use is performed by received user input. At the narrow extreme of the possible continuum of interpretations, the limitation may be narrowly interpreted as (i) the computer is pre-programmed to automatically adjust the phases. At the broad extreme of the possible continuum of interpretations, the limitation may be broadly interpreted as (ii) the computer is capable of being programmed, via user input, to adjust the phases.
For purposes of this rejection under 35 U.S.C. 112 (pre-AIA ), first paragraph, the claim is narrowly interpreted as (i) the computer is programmed to automatically adjust the phases via configuration such as computer programming.

Concerning written description support:
The closest support in the original disclosure for the final "wherein" clause of claim 15 is found in [0167] of published application, as set forth above in section (A) regarding claim 1. The specification states that "Alternatively, the software scheduler may be programmed to adjust one or more of the steps in the protocol, as determined by the user" ([0167]).
If the limitations "the dedicated sample addition phase, the dedicated incubation phase and the dedicated reagent addition phase" are interpreted according to the ordinary and customary usage of the word "phase" (a period of time) rather than as something that can be performed on wells (performable steps such as sample addition), then the specification phrase "to adjust one or more of the steps in the protocol" is not generic to the claimed limitation of "to adjust one or more of the dedicated sample addition phase, the dedicated incubation phase and the dedicated reagent addition phase." The original disclosure uses the term "step" to refer to performable activity, such as removing seals, pipetting sample and/or reagent, applying electrical energy to electrodes, translating said plate carriage, and detecting luminescence ([0044] of published application). The original disclosure distinguishes between an assay phase and a corresponding probe activity performed during the phase (upper right key of Fig. 18; [0161]-[0165] of published specification).
Furthermore, the disclosed programming of the software schedule to "adjust one or more of the steps in the protocol, as determined by the user" is not disclosed with sufficient detail to establish possession of the claimed invention, as set forth above in section (A) regarding claim 1, which is incorporated here by reference.
Moreover, even assuming for the sake of argument that the original disclosure provides sufficient written description support for computer configuration to adjust one or more [steps] in accordance with user input, the original disclosure does not provide sufficient written description support for computer configuration to adjust one or more of the sample addition [step], the incubation [step]and the reagent addition [step] in accordance with user input. "An adequate description of a genus may not support claims to a subgenus or species within the genus." See MPEP 2163, I(B).

(C)
Non-original independent claim 1 recites "a computer configured to control said apparatus to process assay samples by a continuous interleaved process comprising: …(iii) adding reagent to said individual well during a reagent addition phase comprising time slice p such that, in said continuous interleaved process, steps (i)-(iii) are carried out on a first well of a plurality of wells of the multi-well plate, steps (i)-(iii) are repeated on another at least two wells of said plurality of wells after at least step (i) is completed on said first well, and at least step (i) is completed on said another at least two wells of said plurality of wells before step (ii) is completed on said first well." 
Written description support for stand-alone limitation of claim 1 is found, inter alia, in Fig. 18 and in the specification's description of Fig. 18, which involves adding [liquid] reagent via the pipetting probe.
Dependent claims 13 and 14 recite that one or more wells of said plate comprise dry assay reagents.
Regarding an embodiment of antibodies that are immobilized on the electrodes, the specification teaches "each well contains one or more capture antibodies immobilized on the working electrode of the plate and, optionally, in dry form, labeled detection antibodies and all additional reagents necessary for analysis of samples" ([0196] of published application).
The original disclosure provides an embodiment for detection of biological agents in air samples (see [0202] of published application). In this embodiment, aerosols in an air sample are collected and then suspended in a liquid to provide a liquid sample ([0202]). The specification teaches that "optionally, detection reagents are present in the wells in dry form and (6) may be omitted," where step (6) is "adding at least one detection antibody" ([0202]). In this and other description of dry reagents, there is no disclosed step of adding (liquid) reagents. The dry reagents themselves are not added by the disclosed apparatus, but are [pre-] sealed within the wells to protect the dry reagents from the environment ([0082] of published application).
Accordingly, while the original disclosure in [0202] provides support for the combination of a liquid handling subsystem and with a plate comprising dry assay reagents (as does original claim 13), neither original claim 13 nor [0202] support configuration to perform an assay involving adding a liquid reagent to a well that already contains dry reagents. Likewise, neither original claim 13 nor [0202] support configuration to perform an assay involving adding a liquid reagent to a plate such that some wells have added liquid reagent and other wells have dry reagent. 
The combination of distinct embodiments recited in claims 13 and 14 is new matter.

(D)
Non-original claim 18 recites the indefinite limitation "wherein the computer is further configured… to repeat the sample addition phase, incubation phase, and the reagent addition phase on the first well if…" 
The original disclosure supports retesting samples (Fig. 18; [0169] of published application).
However, the original disclosure does not teach that a protocol is repeated on a sample in the [same] first well, as opposed to in a fresh well. This is new matter.
The bottom text of Fig. 18 states "For positive samples, run two additional wells for confirmation," which contradicts the claimed limitation of repeating phases on the [same] first well. Moreover, the specification teaches "an initial test well and at least one more retest well" ([0169] of published application), which contradicts the claimed limitation of repeating phases on the [same] first well.
The original disclosure does not disclose either a retest using a well that previously held sample and reagent, as opposed to a retest of the sample using a fresh aliquot of sample in a fresh well. One of ordinary skill in the art would expect that the results of the second test would be compromised if the second test were conducted in a well that previously held sample and reagent. Even if a liquid removal step were employed before the retest (which is not taught in the original disclosure), potential leftover sample and reagent would be potential contaminants from the first test.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-15, and 17-19 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim 1 recites the limitation "wherein the computer is further configured to adjust one or more of the sample addition phase, the incubation phase and the reagent addition phase in accordance with received user input." Configuration of a computer to adjust something suggests automatic configuration, while the limitation "in accordance with received user input" suggests manually performing the recited function. A spectrum of narrow-to-broad interpretations of this limitation are possible, depending upon how much structural configuration of the computer is required versus how much of the recited intended use is performed by received user input. At the narrow extreme of the possible continuum of interpretations, the limitation may be narrowly interpreted as (i) the computer is pre-programmed to automatically adjust the phases. At the broad extreme of the possible continuum of interpretations, the limitation may be broadly interpreted as (ii) the computer is capable of being programmed, via user input, to adjust the phases. The instant specification does not clarify the meaning of claim 1, nor provide sufficient written description support (refer to rejections under 35 USC 112, first paragraph, section A above), given that the specification describes neither the claimed adjusting nor the claimed user input. The closest reference in the specification for this limitation is the teaching that "the software scheduler may be programmed to adjust one or more of the steps in the protocol, as determined by the user" ([0167] of published application). This teaching of the specification can be either interpreted narrowly as (i) the software scheduler may have programming that performs adjustments, or broadly as (ii) a user may program the software scheduler such that steps are adjusted (i.e., "the software scheduler may be programmed [by a user] to adjust…"). 
Claim 15 recites the limitation "dedicated sample addition, incubation, and reagent addition phases." It is unclear whether the limitation "dedicated" modifies only "sample addition…phases," or whether it also modifies "incubation…phases" and "reagent addition phases."
Claim 15 recites the limitation "the sample addition phases [plural]." There is insufficient antecedent basis for this limitation because the claim previously recites the limitation "dedicated sample addition, incubation, and reagent addition phases," which broadly encompasses singular or plural dedicated sample addition phase(s).
Claim 15 recites the limitation "the sample addition phase [singular]" and "the dedicated sample addition phase [singular]." Claim 18 also recites "the sample addition phase [singular]." There is insufficient antecedent basis for these limitations because claim 15 previously recites the limitation "dedicated sample addition, incubation, and reagent addition phases," which broadly encompasses singular or plural dedicated sample addition phase(s). 
Claim 15 recites the limitation "the incubation phase [singular]" and "the dedicated incubation phase [singular]." Claim 17 recites "the incubation phase [singular]." Claim 18 recites "the…incubation phase [singular]." There is insufficient antecedent basis for these limitations because claim 15 previously recites the limitation "dedicated sample addition, incubation, and reagent addition phases," which broadly encompasses singular or plural incubation phase(s). 
Claim 15 recites the limitation "the dedicated reagent addition phase [singular]." Claim 18 recites "the reagent addition phase [singular]." There is insufficient antecedent basis for this limitation because claim 15 previously recites the limitation "dedicated sample addition, incubation, and reagent addition phases," which broadly encompasses singular or plural reagent addition phase(s). 
Claim 15 recites the limitation "(d) a computer configured to control said apparatus to process a first assay sample in a first well of the multi-well plate and a second assay sample in a second well of the multi-well plate by a continuous interleaved process comprising dedicated sample addition, incubation, and reagent addition phases performed on each of the first well and the second well such that the performance of the sample addition phases on the second well is initiated after the sample addition phase is completed on the first well and before the incubation phase is completed on the first well."
The meaning of sample addition phase(s), incubation phase(s), and reagent addition phase(s) that can be performed on wells is unclear. The ordinary and customary usage of the word "phase" in the relevant context is a period (of time) in a series of events. The original disclosure distinguishes between an assay phase and a corresponding probe activity (or step) performed during the phase (upper right key of Fig. 18; [0161]-[0165] of published specification). While activities such as a step of adding sample and a step of adding reagent can be performed on a well, a period of time is not something that is "performed." It is unclear whether step(s) of sample addition, step(s) of incubation, and step(s) of reagent addition are required by the claimed limitation of "a continuous interleaved process comprising dedicated sample addition, incubation, and reagent addition phases performed on each of the first well and the second well." 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Claim 15 recites the limitation "wherein the computer is configured to adjust one or more of the dedicated sample addition phase, the dedicated incubation phase and the dedicated reagent addition phase in accordance with received user input." Configuration of a computer to adjust something suggests automatic configuration, while the limitation "in accordance with received user input" suggests manually performing the recited function. A spectrum of narrow-to-broad interpretations of this limitation are possible, depending upon how much structural configuration of the computer is required versus how much of the recited intended use is performed by received user input. At the narrow extreme of the possible continuum of interpretations, the limitation may be narrowly interpreted as (i) the computer is pre-programmed to automatically adjust the phases. At the broad extreme of the possible continuum of interpretations, the limitation may be broadly interpreted as (ii) the computer is capable of being programmed, via user input, to adjust the phases. The instant specification does not clarify the meaning of claim 15, nor provide sufficient written description support (refer to rejection under 35 USC 112, first paragraph, section B above), given that the specification describes neither the claimed adjusting nor the claimed user input. The closest reference in the specification for this limitation is the teaching that "the software scheduler may be programmed to adjust one or more of the steps in the protocol, as determined by the user" ([0167] of published application). This teaching of the specification can be either interpreted narrowly as (i) the software scheduler may have programming that performs adjustments, or broadly as (ii) a user may program the software scheduler such that steps are adjusted (i.e., "the software scheduler may be programmed [by a user] to adjust…").
Claim 18 recites the limitation "the sample addition phase, incubation phase, and the reagent addition phase." The lack of an article directly before "incubation phase" is unclear.
Claim 18 recites the limitation "the sample addition phase, incubation phase, and the reagent addition phase of the first well if…"  It is unclear whether the limitation "of the first well" modifies only "the reagent addition phase," or whether it also modifies "the sample addition phase, incubation phase."
Claim 18 recites the limitation "wherein the computer is further configured… to repeat the sample addition phase, incubation phase, and the reagent addition phase of the first well if…"  As set forth above in the rejection of claim 15, it is unclear whether the claimed "sample addition phase" requires a step of sample addition, whether the claimed "incubation phase" requires a step of incubation, and whether the claimed "reagent addition phase" requires a step of reagent addition. If so, then it is unclear what is meant by a computer repeating physical processes such as sample/reagent addition.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3 and 5-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osawa (US 2004/0096366; IDS, previously relied upon) in view of Clinton (US 2007/0231217; IDS, previously relied upon).
Regarding claims 1 and 15, Osawa discloses an apparatus for conducting luminescence assays in a multi-well plate ([0046]), the apparatus comprising: 
(a) a light detection subsystem comprising a light detector (fluorescent plate reader, [0046]); 
(b) a liquid handling subsystem (robot 5, Fig. 1) comprising a pipetting system for delivering liquids to or removing liquids from wells of the multi-well assay plate (dispensing head 6, [0022]); and 
 (d) a computer configured to control said apparatus (control device 3, [0027]).
Regarding claim 1, Osawa discloses that the control device 3 is configured to control said apparatus to process array samples by a continuous interleaved process comprising: 
(i) adding a first liquid (reagent 7) to an individual well (in column A) of the multi-well plate during a first liquid addition phase (process number 9, Fig. 6, [0040]-[0044]) comprising time slice n (50 seconds); 
(ii) incubating said first liquid in said individual well during an incubation phase (process number 10, Fig. 6, [0045]) comprising time slice m (1800 seconds); 
(iii) adding second liquid (reagent 8) to said individual well during a second liquid addition phase (process number 10, Fig. 6, [0045]) comprising time slice p (220 seconds) such that, in said continuous interleaved process, steps (i)-(iii) are carried out on a first well (in column A) of a plurality of wells of the multi-well plate, steps (i)-(iii) are repeated on another at least two wells (in column B) of said plurality of wells after at least step (i) is completed on said first well, and at least step (i) is completed on said another at least two wells of said plurality of wells before step (ii) is completed on said first well (adding reagent 7 to each column requires only 50 seconds, while the incubation time for each column is 1800 seconds, [0043]-[0045]); 
(iv) tracking, via a software scheduler, status of steps (i)-(iii) for each of said individual wells ([0033]).
Regarding claim 15, Osawa discloses that the control device 3 is configured to control said apparatus to process array samples by a continuous interleaved process comprising: a dedicated first liquid (reagent 7) addition phase (process number 9, Fig. 6, [0040]-[0044], 50 seconds), a dedicated incubation phase (process number 10, Fig. 6, [0045], 1800 seconds), and a dedicated second liquid (reagent 8) addition phase (process number 10, Fig. 6, [0045], 220 seconds) performed on each of the first well (in column A) and the second well (in column B) such that the first liquid addition phase on the second well is initiated after the first liquid addition phase is completed on the first well and before the incubation phase is completed on the first well (adding reagent 7 to each column requires only 50 seconds, while the incubation time for each column is 1800 seconds; [0043]-[0045]).
Regarding claim 1 the indefinite limitation "wherein the computer is further configured to adjust one or more of the sample addition phase, the incubation phase and the reagent addition phase in accordance with received user input," the intended scope of the claim is unclear, as noted above in the rejection under 35 USC 112, second paragraph. 
Configuration of a computer to adjust something suggests automatic configuration, while the limitation "in accordance with received user input" suggests manually performing the recited function. A spectrum of narrow-to-broad interpretations of this limitation are possible, depending upon how much structural configuration of the computer is required versus how much of the recited intended use is performed by received user input. At the narrow extreme of the possible continuum of interpretations, the limitation may be narrowly interpreted as (i) the computer is pre-programmed to automatically adjust the phases. At the broad extreme of the possible continuum of interpretations, the limitation may be broadly interpreted as (ii) the computer is capable of being programmed, via user input, to adjust the phases. For purposes of this rejection, the claim is (ii) broadly interpreted as having a computer that is capable of being programmed, via user input, to adjust the phases. A conventional personal computer is programmable and is configured to perform adjustment steps in accordance with received user programming input. Osawa discloses control device 3, where "A general-purpose personal computer is used as the control device 3" ([0021]). Claim 15 recites an analogous limitation and is interpreted in an analogous fashion.
Regarding claims 1 and 15, Osawa does not teach that the first liquid is a sample, rather than a reagent. However, the nature of the liquid (sample versus reagent) is an intended use that does not affect the structure of the claimed configured controller. The scope of the claimed apparatus is not interpreted as including either sample or reagent. It is noted that the manner of operating a disclosed device does not further limit an apparatus claim nor differentiate apparatus claims from prior art. If the apparatus of the prior art is capable of performing the recited steps or intended use, then the apparatus meets the recited limitations. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).
Regarding claims 1 and 15, Osawa does not disclose that the apparatus comprises (c) a plate handling subsystem comprising one or more plate elevators for moving the multi-well assay plate.
The analogous art of Clinton discloses an apparatus for conducting luminescence assays in a multi-well plate ([0022]), the apparatus comprising: 
(a) a light detection subsystem ([0086]) comprising a light detector ([0025]); 
(b) a liquid handling subsystem ([0086]) comprising a pipetting system for delivering liquids to or removing liquids from wells of the multi-well assay plate ([0026]); 
(c) a plate handling subsystem ([0086]) comprising one or more plate elevators for moving the multi-well assay plate ([0024]); and 
(d) a computer configured to control said apparatus ([0023],[0071], implicit automatic configuration for scheduling and autonomous operation: [0033]).
Clinton discloses that "the assays may be scheduled to be run in a staggered fashion in which some steps overlap" ([0033]), which is interpreted as a continuous interleaved process. Clinton further discloses pipetting sample into a well of the plate ([0014], [0030]), sample incubation ([0064]), pipetting reagent into the well of the plate ([0014], [0030]), and repeating the process on one or more additional wells of the plate ([0014]).
Regarding claims 1 and 15, for the benefit of time savings through automated plate handling, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Osawa with the plate handling subsystem of Clinton.
Regarding claim 1, Osawa does not disclose that the computer is configured to control the apparatus to perform a step of (v) comparing an assay signal from said individual well to a pre-defined threshold and repeating steps (i)-(iv) if said assay signal differs from said threshold.
The analogous art of Clinton teaches identifying samples that are positive, which implicitly involves comparison to a pre-defined threshold, and repeating the liquid handing steps to perform a confirmation test ([0097]). For the benefit of confirming positive results, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Osawa with Clinton's automatic configuration to confirm a positive result.
Regarding claim 2, the recited display configuration of the computer is interpreted as referring to the monitor. A conventional computer monitor, such as disclosed by Osawa (Fig. 1), is configured such that it is capable of displaying a sample-focused graphical user interface which enables a user to enter sample information to a sample queue. Claim 2 does not recite control configuration, such as computer programming, to control a computer display to display the graphical user interface.
Regarding claim 3, Clinton discloses that said plate handling subsystem comprises: 
(a) a light-tight enclosure ([0024]) comprising: 
(i) said one or more plate elevators with a plate lifting platform that can be raised and lowered ([0024]); 
(ii) a light-tight enclosure top having one or more plate introduction apertures positioned above said plate elevators and an imaging aperture, wherein said enclosure top comprises a sliding light-tight door for sealing said plate introduction apertures ([0024]); and 
(iii) a plate translation stage for translating a plate in one or more horizontal directions, wherein said stage comprises a plate carriage for supporting the plate, said plate carriage has an opening to allow said plate elevators positioned below the plate carriage to access and lift the plate, and said plate translation stage is configured to position plates below said imaging aperture and to position said plates above said plate elevators ([0024]); 
(b) one or more plate stackers mounted on said enclosure top, above said plate introduction apertures, wherein said plate stackers are configured to receive or deliver plates to said plate elevators ([0025]); 
wherein the light detector mounted on said enclosure top and coupled to said imaging aperture with a light-tight seal ([0025]).
For the benefit of time savings through automated plate handling, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Osawa with the plate handling subsystem of Clinton.
Regarding claim 4, Clinton discloses that said liquid handling subsystem comprises a pipetting system for delivering liquids to or removing liquids from the wells of an assay plate in said apparatus ([0026]).
Regarding claim 5, Clinton discloses the following:
 (a) said pipetting system comprises a pipetting probe mounted on a pipette translation stage for translating said pipetting probe in a vertical direction and, optionally, in one or more horizontal directions ([0026]); 
(b) said enclosure top has one or more pipetting apertures ([0026]); 
(c) said sliding light-tight door has one or more pipetting apertures, wherein said sliding light-tight door has a pipetting position where said pipetting apertures in said enclosure top align with said pipetting apertures in said sliding light-tight door ([0026]); and 
(d) said pipette translation stage is mounted on said enclosure top and configured to allow, when said sliding light-tight door is in said pipetting position, lowering said pipetting probe so as to access wells positioned under said pipetting apertures in said enclosure top ([0026]).
Regarding claim 6, Osawa discloses at least a waste station (disposal container 14, Fig. 2) wherein said pipette translation stage is configured to move in one or more horizontal directions to access liquids in and/or deliver liquids to said component (Fig. 1), and Clinton discloses at least a waste station ([0048]), and combinations thereof, wherein said pipette translation stage is configured to move in one or more horizontal directions to access liquids in and/or deliver liquids to said component ([0026]).
Regarding claims 7-9, Osawa does not disclose a plate-seal piercing probe.
Regarding claim 7, Clinton discloses a plate-seal piercing probe ([0013]).
Regarding claim 8, Clinton discloses a plate-seal piercing probe ([0013]), wherein 
(i) said enclosure top has a piercing probe aperture ([0027]); 
(ii) said sliding light-tight door has a piercing probe aperture, wherein said sliding light-tight door has a piercing position where said piercing probe aperture in said enclosure top aligns with said piercing probe aperture in said sliding light-tight door ([0027]); and 
(iii) said piercing probe is mounted on said enclosure top and configured to allow, when said sliding light-tight door is in said piercing position, lowering said piercing probe so as to pierce seals on wells positioned under said piercing apertures in said enclosure top ([0027]).
Regarding claim 9, Clinton discloses that said pipette translation stage comprises a probe translation element and said pipette translation stage is configured to travel horizontally to contact said piercing probe with said probe translation element and to travel vertically to lower and raise said piercing probe with said probe translation element ([0026]-[0027]).
For the benefit of accessing sealed wells, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Osawa with the plate plate-seal piercing probe of Clinton.
Regarding claim 10, Osawa is silent regarding electrical contacts, and Clinton discloses plate contacts for providing electrical energy to electrodes in wells positioned under said light detector ([0028]). For the benefit of inducing ECL, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Osawa with the electrical contacts of Clinton.
Regarding claim 11, Osawa is silent regarding whether the light detector is an imaging system, and Clinton discloses that said light detector is an imaging system ([0032]). For the benefit of imaging the fluorescent results, it would have been obvious to one of ordinary skill in the art at the time of the invention that the fluorescent plate reader of Osawa is an imaging system, as taught by Clinton.
Regarding claim 12, Clinton discloses an imaging system that is capable of being used to image luminescence from arrays of binding domains in said one or more wells and said apparatus reports luminescence values for luminescence emitted from individual elements of said arrays ([0032]).
Regarding claims 13 and 14, the plates and the contents of the wells are not within the scope of the claimed apparatus. Moreover, Clinton discloses that one or more wells of said plate comprise dry assay reagents ([0097]) that are sealed to protect said dry reagents from the environment ([0029]).
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osawa in view of Clinton as applied to claims 1-3 and 5-15 above, further in view of Ammann (US 2002/0098117; previously relied upon).
Regarding claim 19, Osawa does not disclose that the computer is further configured to control a motor of a pipetting probe of the apparatus based on a signal from a sensor of the apparatus indicating capacity information. 
Clinton discloses that fluidic sensors are included to monitor fluid levels in waste compartments and ensure proper operation ([0050]) and that the reagent block is monitored using a fluid sensor to ensure delivery of the liquid reagent ([0051]). For the benefit of monitoring fluid levels, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Osawa with the fluid level sensors of Clinton.
Osawa in view of Clinton do not explicitly teach configuration of the computer to control a motor of a pipetting probe of the apparatus based on a signal from fluid level sensor(s) of a waste compartment and/or reagent compartment.
In the analogous art of an automated apparatus for conducting chemiluminescence assays, Ammann discloses sensors to indicator when waste bottles are empty ([00169]) and when reagent bottles are empty or full ([0177]). Ammann further discloses that the pipette tip wheel 350 is driven by a motor ([0203]), and that "The analyzer includes a computer controller which runs analyzer-controlling and assay-scheduling software to coordinate operation of the stations of the analyzer and movement of each reaction receptacle through the analyzer" ([0017]; [0100]).
Ammann teaches that "The analyzer 50 will preferably not begin performing any assays if the assay manager program detects that any of the waste fluid containers in the right-side drawer 1104 are not initially empty" ([0170]) and "The analyzer 50 will not begin performing any assays if the assay manager program determines that any of the bulk-fluid containers in the left-side drawer 1106 are initially empty" ([0181]). For the benefit of not permitting waste overflow or performing improper assays without reagent, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Osawa in view of Clinton with the disabling computer control of Ammann based on fluid level sensors.

Response to Arguments
Applicant's arguments filed on 19 October 2022 are have been considered and are not fully persuasive or are moot in view of the new grounds of rejection.
The amendments to the claims have overcome the previous grounds of rejection under 35 USC 112, first paragraph, sections (D) and (E). The previous sections (A), (B), (C), and (F) have been maintained with modification, with previous section (F) newly identified as section (D).
Regarding section (A) of the rejections under 35 USC 112, first paragraph, Applicant argues the following (bolding added):
The specification describes the sample addition, incubation, and reagent addition phases, for example, at least on pages 28 and 29. These pages describe these phases and provide specific examples. During the sample addition phase, a pipetting probe is engaged in adding a sample to an assay plate well. Also during the sample addition phase, other actions may be performed, such as seal piercing, reagent addition, preparation and/or cleaning of pipetting probes, etc. Chemical reactions occur during incubation phases. During the reagent addition phase, the pipetting probe adds reagent to a well. During this phase, the well may also be washed, fluid may be aspirated from the well, the probe may be cleaned, etc.

The above argument uses the term "phase" in a manner consistent with both the ordinary and customary usage of the term and with the use of the term in the original disclosure. Namely, a "phase" is a period (of time) during which actions may be performed. 
Applicant further argues the following (bolding added):

The hardware used to perform these actions during the sample addition, incubation, and reagent addition phases is copiously described throughout the specification and drawings. Merely by way of example, pages 21-22 and FIGS. 6a-6c describe hardware associated with the mechanical operation of pipetting probes. Pages 22-24 and FIGS. 7a-7b describe the hardware associated with the mechanical operation of piercing probes. Pages 19-20 and FIGS. 1, 2, 4, and 5 describe the hardware associated with washing pipettors (which, as FIG. 8 and page 24 establish in a non- limiting embodiment, include the pipetting probes). Pages 19-20 and FIG. 4 describe motorized horizontal and vertical translation stages that can be used to translate, inter alia, pipettors. Pages 25-26 and FIG. 10 describe a motorized translation stage configured to move (e.g., shake or agitate) a plate holder that supports a plate. The specification includes various other examples of such hardware for the mechanical performance of various actions during the sample addition, incubation, and reagent addition phases. 

In response to the above argument, only the last "wherein" clause of claim 1 is rejected under 35 USC 112, first paragraph, and this last "wherein" clause concerns configuration of the computer to adjust phases (not actions performed by hardware). Section (A) of the rejection is not based upon a lack of disclosure of hardware for the mechanical performance of various actions during the sample addition, incubation, and reagent addition phases.
Applicant further argues the following (bolding added):

Further, pages 14-15 describe computers and other electronic systems for controlling operation of motorized mechanical systems and triggering and/or analyzing luminescence signals. Pages 29-30 explain that software may be programmed to adjust one or more steps in the protocol, as determined by a user. Other examples not expressly discussed herein are provided throughout the specification and drawings as well.

As noted in the rejection under 35 USC 112, first paragraph, the disclosed "steps" are not generic to the claimed phases. Moreover, although the specification states that "the software scheduler may be programmed to adjust one or more of the steps in the protocol, as determined by the user," the specification provides no explanation for how this programming or adjustment is achieved. Regarding computer-implemented functional claim limitations, MPEP 2161.01, I states that "original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved."
Applicant further argues the following (bolding added):

When viewed as a whole, the specification's description of hardware and software as described above is adequate to meet the written description requirement. Any aspects not expressly disclosed in the specification are merely implementation details that do not require disclosure in light of the contextual factors described in Ariad and Capon. For instance, when claim 1 recites a computer configured to adjust the sample addition, incubation, and reagent addition phases in accordance with user input, the computer simply receives user input and, based on that input, adjusts some aspect of one or more of these phases. For example, user input may specify the manner in which seal piercing occurs, and thus the computer may receive this user input and adjust the motorized mechanical systems controlling the piercing probes (as described on, e.g., pages 22-24 and FIGS. 7A-7B) accordingly. In light of Ariad and Capon, the implementation details- precisely how a computer might be programmed to receive user input and use the user input to adjust mechanical movement of the piercing probe-need not be described because such implementation details are of minimal complexity; because both the actions one of ordinary skill would undertake to achieve such implementation and the outcome thereof are highly predictable; and because the implementation details of adjusting a simple mechanical movement or other similar feature based on a user input are easily within the existing knowledge in the art, considering the maturity of the computer programming field. Thus, when the specification provides a description to support all facets of the disputed claim feature except that which would readily be known, the examiner should find that the level of detail needed to meet the written description requirement is low, and that Applicant has provided it here.

The above argument is not persuasive because the original disclosure of pages 22-24 and FIGS. 7A-7B does not describe adjustments to mechanical movement of the piercing probe, let alone user input to adjust mechanical movement of the piercing probe. Figs. 7A-7B are merely an illustration of a plate seal piercing probe. The page range of pages 22-24 merely describes operation of the piercing probe. 
Furthermore, claim 1 does not recite any link between the "sample addition phase" and the disclosed piecing probe of Figs. 7A-7B and pages 22-24. As claimed, sample addition phase "comprises time slice n." Applicant's arguments are unrelated to configuration of the computer to adjust time slice n in accordance with received user input. If the "sample addition phase" were to be interpreted actions that are performed, contrary to its plain meaning and contrary to the original disclosure, claim 1 does not recite that a piercing probe is a requirement of the sample addition phase.
Finally, applicant's arguments to not address the "incubation phase" and the "reagent addition phase" that the computer is configured to adjust in accordance with received user input.

Regarding section (C) of the rejections under 35 USC 112, first paragraph, Applicant argues that "None of these claims recite the mixing of dry and liquid reagents in a single well. Claim 1 recites 'reagent,' not liquid reagent." The examiner agrees that the claimed configuration regarding "(iii) adding reagent" is not limited in scope to adding liquid reagent. However, the original disclosure only provides support for an embodiment of adding liquid reagent. The disclosed dry reagent of the original disclosure is not added to the wells by the disclosed apparatus. Instead, the disclosed dry reagents are [pre-]sealed within the wells to protect the dry reagents from the environment ([0082] of published application).
Further regarding section (C) of the rejections under 35 USC 112, first paragraph, Applicant argues the following:
But even if one were to adopt this improperly narrow interpretation, such "liquid" reagent is only added to "a plurality of wells" of the plate, not necessarily to every well of the plate. Thus, for example, in a plate comprising ten wells, five of the wells could include liquid reagent, and the remaining five may not. Dependent claims 13 and 14 recite that dry reagent is added to "one or more wells" of the plate. Thus, continuing with the example above, five of the wells could include liquid reagent, and the remaining five could include dry reagent. Simply put, the claims do not recite a single well containing both dry and liquid reagent.

The examiner agrees that the claim scope does not require that the "one or more wells" of claim 13 are the same as said "individual well," "first well," or "at least two wells" of claim 1. That is, the claim scope does not require that the added reagent of claim 1 is in the same well(s) as the dry reagent of claims 13 and 14. However, Applicant's proposed embodiment of a mixed plate having some wells with added liquid reagent and other wells with dry reagent is not taught or suggested by the original disclosure.

Applicant's arguments do not address the maintained grounds of rejection regarding claim 18 in section (D) of the rejections under 35 USC 112, first paragraph, previously labeled section (F) in the last office action.

Regarding the rejection of claim 1 under 35 USC 112, second paragraph, Applicant argues the following (bolding added):
The Office rejects claim 1 as allegedly indefinite because-according to the examiner-it is unclear whether the feature of claim 1, "wherein the computer is further configured to adjust one or more of the sample addition phase, the incubation phase and the reagent addition phase in accordance with received user input," should be interpreted as: (i) the computer is programmed to automatically adjust the phases; or (ii) the computer is capable of being programmed, via user input, to adjust the phases. 
The meaning of the quoted claim language is plainly (i), not (ii). The examiner cites a portion of this quoted claim language ("in accordance with received user input") as the only support for her position. Ostensibly, the examiner believes that such a phrase contradicts the computer automatically performing a function. But there is no contradiction, as computers can automatically do things as instructed by a user (i.e., in accordance with received user input).
For example, a user could press a "brew 6oz" button on a coffee maker and the coffee maker would automatically brew a 6 oz cup of coffee. The user could also press a "brew 8oz" button on the coffee maker and the coffee maker would automatically brew an 8 oz cup of coffee. The computer in the coffee maker automatically brews the coffee in accordance with input the user provides (i.e., either a 6oz or 8oz brew). Respectfully, the examiner's characterization of "automatic" is so unduly narrow that it renders the term meaningless. MPEP § 2111 (claims are to be given their broadest reasonable interpretation, which is a well-known claim construction standard that is at odds with the examiner's selectively narrow approach to construing the term "automatic"). If the examiner's working interpretation of automatic (that a machine operates in complete absence of human involvement) were correct, nothing would be automatic. Indeed, the common dictionary definition of "automatically" permits some degree of human involvement. Oxford Languages Dictionary, https://languages.oup.com/dictionaries/ (last visited October 8, 2022) ("(of a device or process) working by itself with little or no direct human control"). There is no contradiction present in the quoted claim language, and thus the examiner should withdraw the rejection.

In response to this argument, it is first noted that the position of the rejection is not that the claim language describes an impossibility. Rather, the position of the rejection is that the scope of the invention is unclear because the rejected limitation can be interpreted by a spectrum of narrow-to-broad interpretations, depending upon how much structural configuration of the computer is required versus how much of the recited intended use is performed by received user input.
Second, applicant's assertion that the meaning of the quoted language is "plainly…not (ii)" is not supported by any specific reasoning. The examiner agrees that the quoted language may be interpreted narrowly as (i), so the issue at dispute is whether, as Applicant argues, the broad interpretation (ii) is plainly wrong or unreasonable. Arguendo, if broad interpretation (ii) is plainly wrong or unreasonable, then the scope of the claim would be clear, and the limitation would be definite. While Applicant's hypothetical example of a user initiating coffee brewing by pushing a button supports Applicant's position that narrow interpretation (i) is possible, this is not disputed by the rejection. The hypothetical coffee example does not address why a broad interpretation of the actual claim language is unreasonable. 
Third, the word "automatic" is used to in the rejection as an example of a possible interpretation of the claim language, which does not include the word "automatic."  Accordingly, the word "automatic" is not being construed/interpreted by the rejection. Instead, what is being construed is the intended meaning of configuration of a computer to adjust something in accordance with received user input. The meaning of this claim language is unclear. Unlike Applicant's hypothetical coffee example, the claims do not recite a specific user input (pushing a first button versus pushing a second button) that results in a specific automated outcome (the coffee maker brewing 6 oz versus 8 oz of coffee). In the hypothetical coffee example, the metes and bounds of the received user input are clearly set forth and therefore the metes and bounds of the configuration of the coffee maker controller are clear. In contrast, the scope and meaning of the "received user input" and the computer configuration of claim 1 are indefinite.
Regarding the rejections under 35 USC 103(a), Applicant argues the following (bolding added):
As explained above under § III (a) above, the proper, broadest reasonable interpretation (i) is correct, because a computer can automatically perform an action based on received user input. A coffee maker automatically brews coffee based on user selections and/or inputs. A copier automatically makes copies of documents based on user inputs. A video game system automatically renders images on the display screen based on a player's controller selections. To reiterate, the concept of a computer automatically performing an action based on received user input is so commonplace that the examiner's interpretation-were it correct-would render the term meaningless. Interpretation (ii) is an improper interpretation, as the quoted claim limitation plainly recites that the computer is already configured to perform the recited action. It does not recite that the computer is capable of being configured to perform the recited action.
 
 As previously set forth, the examiner agrees that the quoted language may be interpreted narrowly as (i), so the issue at dispute is whether, as Applicant argues, the broad interpretation (ii) is plainly wrong or unreasonable.
By analogy to a coffee maker, a copier, and a video game system, Applicant's arguments appear to imply that the claimed "received user input" ought to be narrowly interpreted as merely pushing a button, or the like. However, the specification does not provide a special definition that restricts interpretation of "user input" to merely pushing a button, or the like. In fact, the original disclosure does not include the phrase "user input" or the word "input" as a noun (the word "input" only being used for the input plate stacker). A computer receives different types of user input than a coffee maker, a copier, or a video game system, including inputted user programming. Accordingly, interpreting the claimed "received user input" as inputted computer programming is consistent with the broadest reasonable interpretation of the claim.
A conventional personal computer is programmable and is therefore configured to perform adjustment steps in accordance with received user programming input.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797